Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Urano US20180105184 discloses in fig. 7 and ¶s192-194 a method for real-time customization of presentation features of a vehicle, comprising: collecting a first dataset about a knowledge level of an operator of the vehicle, wherein the first dataset is collected with respect to a feature of the vehicle; customizing the presentation feature based on at least the first dataset, wherein the customization is performed in real-time when the operator operates the vehicle; and presenting the presentation feature to the operator of the vehicle.
	However no prior art discloses, teaches or suggests the combination of elements as recited in claim 1 arranged in a manner to include “collecting, using at least one sensor, a second dataset regarding an external environment of the vehicle and a cabin of the vehicle; determining, based on the first dataset and the second dataset, a presentation feature from a plurality of presentation features associated with the feature of the vehicle”.
	Thus claim 1 is allowed with associated dependent claims. 
Independent claims 10 and 11 include limitations analogous to the ones the form the basis for the allowance of claim 1 , thus are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685